 



EXHIBIT 10.63

      Option No. 987   Roper           

THE BOSTON BEER COMPANY, INC.
STOCK OPTION AGREEMENT
AGREEMENT entered into effective as of January 1, 2008, by and between THE
BOSTON BEER COMPANY, INC., a Massachusetts corporation (the “Company”), and
Martin F. Roper, the Company’s President and Chief Executive Officer
(“Mr. Roper”).
IN CONSIDERATION OF services rendered and to be rendered by Mr. Roper to the
Company and of the mutual covenants and agreements contained herein, the Company
and Mr. Roper hereby agree as follows:
1. Grant of Option. The Company hereby irrevocably grants to Mr. Roper an option
(the “Option”) to purchase all or any part of an aggregate of Seven Hundred
Fifty-Three Thousand Eight Hundred Sixty-Four (753,864) shares (the “Shares”) of
the Company’s Class A Common Stock, on the terms and conditions hereinafter set
forth.
2. Exercise Price and Vesting of Exercisability.
(a) Exercise Price. Subject to the provisions of Sections 2(b) and 2(c), the
Exercise Price (“Exercise Price”) for the Shares shall be determined by
multiplying (i) $42.00 by (ii) the aggregate change in the DJ Wilshire 5000
Index or in a successor broad market index selected by the Compensation
Committee of the Company’s Board of Directors, if the DJ Wilshire 5000 Index
ceases to exist (in either case, the “Index”) from and after January 1, 2008
through the close of business on the trading date next preceding each date on
which Mr. Roper exercises the Option (the “Determination Date”). The aggregate
change in the Index shall be determined by dividing the Index as of the
Determination Date by the Index as of the close of business on December 31,
2007.
(b) Minimum Exercise Price. Notwithstanding the provisions of Section 2(a), the
Exercise Price shall in all events be not less than $37.65.
(c) Cap on Option Value. Notwithstanding the provisions of Section 2(a), if the
excess of (i) the closing price of the Company’s Class A Common Stock on the New
York Stock Exchange or on any other exchange on which such shares may be traded,
on the day next preceding a date on which Mr. Roper exercises the Option over
(ii) the Exercise Price determined in accordance with Section 2(a) is greater
than $70.00, the Exercise Price shall be increased to the extent necessary to
reduce such excess (i.e., the excess as of the close of business on the trading
date next preceding the date on which Mr. Roper exercises the Option) to $70.00.
(d) Vesting Schedule. So long as Mr. Roper continues to be employed by the
Company or an affiliate of the Company, the Option shall become exercisable as
follows:

                      Incremental     Cumulative       Shares Vested     Shares
Vested  
 
               
January 1, 2014
    150,772       150,772  
January 1, 2015
    150,773       301,545  
January 1, 2016
    150,773       452,318  
January 1, 2017
    150,773       603,091  
January 1, 2018
    150,773       753,864  

(e) Vesting on Change in Control. Notwithstanding the provisions of subsection
2(d), in the event that C. James Koch and/or members of his family cease to
control a majority of the Company’s issued and outstanding Class B Common Stock
(a “Change in Control”), the Option shall become immediately exercisable to the
extent provided below.

 

 



--------------------------------------------------------------------------------



 



If a Change in Control occurs while the Option remains in effect:

         
(i)
  Prior to January 1, 2011   No accelerated vesting
 
       
(ii)
  On or after January 1, 2011 but prior to January 1, 2014   Vesting as to
200,000 Shares
 
       
(iii)
  On or after January 1, 2014 but prior to January 1, 2015   Vesting as to 50%
of the Shares
remaining unvested
 
       
(iv)
  On or after January 1, 2015   Vesting as to all of the Shares
remaining unvested

3. Manner of Exercise of Option. To the extent exercisable, the Option may be
exercised in full at one time or in part from time to time, by giving written
notice, signed by the person or persons exercising the Option, to the Company,
stating the number of Shares with respect to which the Option is being
exercised, accompanied by payment in full of the Exercise Price for such Shares
in cash. There shall be no exercise at any one time as to fewer than two
thousand (2,000) Shares or all of the remaining Shares then purchasable by the
person or persons exercising the Option, if fewer than two thousand (2,000)
Shares.
4. Term of Option. The Option shall terminate on the first to occur of (i) the
expiration of twelve (12) months after Mr. Roper ceases to be an employee of the
Company, regardless of the reason therefore, (ii) the consummation of a Change
in Control, subject to Mr. Roper’s right to participate in the transaction
giving rise to the Change in Control, to the extent exercisability of the Option
is accelerated pursuant to Section 2(e), (iii) the close of business on
December 31, 2017 as to the 603,091 Shares theretofore vested and (iv) the close
of business on December 31, 2018 as to the 150,773 Shares that vest on
January 1, 2018.
5. Non-Transferability. The right of Mr. Roper to exercise the Option shall not
be assignable or transferable by Mr. Roper otherwise than by will or the laws of
descent and distribution, and the Option may be exercised during the lifetime of
Mr. Roper only by him or her. The Option shall be null and void and without
effect upon the bankruptcy of Mr. Roper or upon any attempted assignment or
transfer, except as hereinabove provided, including without limitation any
purported assignment, whether voluntary or by operation of law, pledge,
hypothecation or other disposition contrary to the provisions hereof, or levy of
execution, attachment, trustee process or similar process, whether legal or
equitable, upon the Option.
6. Restrictions on Issue of Shares.
(a) Notwithstanding the provisions of Section 3 hereof, the Company may delay
the issuance of Shares covered by the exercise of the Option until one of the
following conditions shall be satisfied:
(i) The Shares with respect to which the Option has been exercised are at the
time of the issuance of such Shares effectively registered under applicable
federal and state securities acts, as now in force or hereafter amended; or
(ii) Counsel for the Company shall have given an opinion, which opinion shall
not be unreasonably conditioned or withheld, that the issuance of such Shares is
exempt from registration under applicable federal and state securities acts, as
now in force or hereafter amended.

 

-2-



--------------------------------------------------------------------------------



 



(b) In the event that for any reason the Shares to be issued upon exercise of
the Option shall not be effectively registered under the Securities Act of 1933
(the “1933 Act”), upon any date on which the Option is exercised in whole or in
part, the Company shall be under no further obligation to issue Shares covered
by the Option, unless the person exercising the Option shall give a written
representation to the Company that such person is acquiring the Shares issued to
him or her pursuant to such exercise of the Option for investment and not with a
view to, or for sale in connection with, the distribution of any such Shares,
and that he or she will make no transfer of the same except in compliance with
the 1933 Act and the rules and regulations promulgated thereunder and then in
force, and in such event, the Company may place an “investment legend”,
so-called, upon any certificate for the Shares which may be issued by reason of
such exercise.
7. Adjustments Upon Changes in Capitalization. In the event that shares of the
Company’s Class A Common Stock are changed into or exchanged for a different
number or kind of securities of the Company or of another entity by reason of
any reorganization, merger, consolidation, recapitalization, reclassification,
stock split-up, combination of shares or dividend payable in capital stock or
other securities, appropriate adjustment shall be made in the number and kind of
securities as to which the Option, or any part thereof then unexercised, shall
be exercisable, to the end that the proportionate interest of Mr. Roper shall
remain as before the occurrence of such event; such adjustment in the Option
shall be made without change in the total price applicable to the unexercised
portion of the Option and with a corresponding adjustment in the Option price
per share or other security unit.
8. Compliance with Post-Employment Obligations. Mr. Roper understands and agrees
that his rights hereunder are conditioned on continued compliance with all of
his obligations to the Company, including obligations to protect the
confidentiality of the Company’s proprietary information and the proprietary
information of any of the Company’s affiliates and not to compete with the
Company or any of its affiliates after Mr. Roper’s employment with the Company
or any of its affiliates has terminated. In furtherance of Mr. Roper’s
understanding and agreement, Mr. Roper further agrees that, if Mr. Roper
breaches any post-employment confidentiality covenants or covenants not to
compete with the Company or any of its affiliates, the Company shall be
entitled, in addition to any other remedies it may then have available to it, to
recover all profit realized by Mr. Roper as a result of exercises of the Option
during Mr. Roper ‘s last twelve (12) months of employment with the Company or
any of its affiliates or at any time following termination of such employment.
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed and its
corporate seal to be hereto affixed by its officer thereunto duly authorized,
and Mr. Roper has hereunto set his hand and seal, all as of the day and year
first above written.

            THE BOSTON BEER COMPANY, INC.
      By:   /s/ WILLIAM F. URICH         William F. Urich, Chief Financial
Officer                      /s/ MARTIN F. ROPER       Mr. Roper’s Signature   
       

 

-3-